DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendment filed 03/16/2022, claims 1-20 remain pending, of which 1 and 12 were amended.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker et al (US 6,682,422).
In Regards to claims 1 and 12, Walker discloses:
a processor (3:55 – 4:7, processor 201); and

a memory device that stores a plurality of instructions (3:55 – 4:7, data storage device 210 containing program 211) that, when executed by the processor following an issuance of a gaming establishment line of credit and responsive to a request to activate a first amount of funds from a gaming establishment line of credit (5:53-64, 6:8-21, 12, 1-22, a player requests and is approved for a first amount of funds from a gaming establishment and attempts to place a wager with the loaned funds), cause the processor to:
responsive to a spending control being associated with the gaming establishment line of credit (6:8-21, 12, 1-22, a maximum loan amount is determined and provided to the player for use on the gaming machine):

determine if the requested activation of the first amount of funds from the gaming establishment line of credit complies with the spending control associated with the gaming establishment line of credit (6:8-21, 12, 1-22, a player may place a wager up to the maximum loan amount),

responsive to the requested activation of the first amount of funds from the gaming establishment line of credit complying with the spending control associated with the gaming establishment line of credit, activate the first amount of funds from the gaming establishment line of credit (12, 1-22, the player is enabled to place a wager from the loaned credits up to the maximum amount loaned), and

responsive to the requested activation of the first amount of funds from the gaming establishment line of credit not complying with the spending control associated with the gaming establishment line of credit, not activate the first amount of funds from the gaming establishment line of credit (12, 1-22, the player is enabled to place a wager from the loaned credits up to the maximum amount loaned, i.e., a wager amount greater than the amount loaned to the player is not placed as it exceeds the funds the player has available).

In Regards to claims 2 and 13, Walker discloses that which is discussed above. Walker further discloses that:
a determination of if any spending controls are associated with the gaming establishment line of credit occurs based on a receipt of data from a gaming establishment credit spending control system (6:8-21, 12, 1-22, a maximum loan amount is determined by evaluating information received by gaming server 101).


In Regards to claims 3 and 14, Walker discloses that which is discussed above. Walker further discloses that:
the request to activate the first amount of funds from the gaming establishment line of credit occurs in association with a gaming establishment device (12, 1-22, the player places a wager on a casino gaming machine).

In Regards to claims 4 and 15, Walker discloses that which is discussed above. Walker further discloses that:
the determination of if the requested activation of the first amount of funds from the gaming establishment line of credit complies with the spending control associated with the gaming establishment line of credit occurs based on a gaming establishment channel of commerce of the gaming establishment device (5:65 – 6:21, the gaming device sends the loan request to server 101 via a communication link 110, the examiner interprets the communication link 110 as a gaming establishment channel of commerce of the gaming device).

In Regards to claims 5 and 16, Walker discloses that which is discussed above. Walker further discloses that: 
the determination of if the requested activation of the first amount of funds from the gaming establishment line of credit complies with the spending control associated with the gaming establishment line of credit occurs based on a comparison of the first amount of funds to a second amount of funds associated with the gaming establishment channel of commerce of the gaming establishment device (6:8-21, a casino may compare the players requested loan amount to a predetermined casino threshold).


In Regards to claims 6 and 17, Walker discloses that which is discussed above. Walker further discloses that:
when executed by the processor responsive to the requested activation of the first amount of funds from the gaming establishment line of credit not complying with the spending control associated with the gaming establishment line of credit, the instructions cause the processor to offer a second, different amount of funds from the gaming establishment line of credit, the second, different amount of funds from the gaming establishment line of credit complying with the spending control associated with the gaming establishment line of credit (6:8-21, a player may request an amount greater than the casino’s predetermined threshold and may instead be offered an amount which complies with the casino’s predetermined threshold).

In Regards to claims 7 and 18, Walker discloses that which is discussed above. Walker further discloses that:
when executed by the processor responsive to an acceptance of the offer of the second, different amount of funds from the gaming establishment line of credit, the instructions cause the processor to activate the second, different amount of funds from the gaming establishment line of credit (6:8-53, 6:61 – 7:5, a loan amount up to the maximum amount is established on the gaming device of the player, for example if a player requests a first amount and is not approved for the first amount a second amount is activated on the players gaming device).

In Regards to claims 8 and 19, Walker discloses that which is discussed above. Walker further discloses that: 
when executed by the processor responsive to an occurrence of a spending control modification event, the instructions cause the processor to modify the spending control associated with the gaming establishment line of credit (6:39-53, if player has a pending balance the loan amount available to the player is modified to only allow the player to access funds which are in excess of the amount the player owes).
In Regards to claims 9 and 20, Walker discloses that which is discussed above. Walker further discloses that:
activations of different amounts of funds from the gaming establishment line of credit are associated with different spending controls (6:8-21, players who are frequent players may be granted a  first amount of funds and other players may be granted a second amount of funds).

In Regards to claim 10, Walker discloses that which is discussed above. Walker further discloses that:
a processor (3:55 – 4:7, processor 201); and 

a memory device that stores a plurality of instructions (3:55 – 4:7, data storage device 210 containing program 211) that, when executed by the processor responsive to a request to establish a gaming establishment line of credit (5:53-64, 6:8-21, a player requests an activation of a first amount of funds from a gaming establishment), cause the processor to: 

responsive to a determination of a spending control associated with the requested establishment of the gaming establishment line of credit (6:8-21, a maximum loan amount is determined, i.e., a player requests large amount and is only approved up to the predetermined limit), 

enable an activation, from the gaming establishment line of credit, of a first amount of funds within a first gaming establishment channel of commerce (6:8-53, 6:61 – 7:5, a player requests a first amount of funds at a first gaming device), and 

a second, different amount of funds within a second, different gaming establishment channel of commerce (6:8-53, 6:61 – 7:5, a player requests a second amount of funds at a second gaming device up to the predetermined limit), and 

responsive to a determination of no spending control associated with the requested establishment of the gaming establishment line of credit (6:8-21, a maximum loan amount is determined, i.e., a player requests large amount and is approved up to the requested limit), 

enable an activation, from the gaming establishment line of credit, of the first amount of funds within the first gaming establishment channel of commerce (6:8-53, 6:61 – 7:5, a player requests a first amount of funds at a first gaming device), and 

the first amount of funds within the second, different gaming establishment channel of commerce (6:8-53, 6:61 – 7:5, a player requests a first amount of funds at a second gaming device).

In Regards to claim 11, Walker discloses that which is discussed above. Walker further discloses that:
the determination of the spending control occurs based on a receipt of data from a gaming establishment credit spending control system (6:8-21, a maximum loan amount is determined by evaluating information received by gaming server 101).


Response to Arguments
Applicant’s arguments, see Remarks, filed 03/16/2022, with respect to the rejections of claims 1-20 under 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 1-20 has been withdrawn. 
Applicant's arguments, regarding the 35 U.S.C. 102 rejections, filed 03/16/2022 have been fully considered but they are not persuasive.
Applicant argues that Walker does not disclose any spending controls. The examiner must respectfully disagree. Walker discloses that there spending controls associated with the loans provided to the player in the form of a maximum loan amount (6:8-21, 12, 1-22, a maximum loan amount is determined and provided to the player for use on the gaming machine).
Applicant argues that Walker does not teach that “the approval or denial of any amounts from a loan is based on any spending controls”. The examiner must respectfully disagree. Walker disclose that the player is provided with a maximum loan amount, and activation of a wager from the loaned amount is only allowed up to the maximum loan amount (6:8-21, 12, 1-22, a player may place a wager up to the maximum loan amount). 
Applicant argues that Walker does not teach that “different gaming devices which the loans are requested from do not factor into the amount of the loan to approve”. The examiner must respectfully disagree. Walker disclose that a player may be provided a first loan amount at a first time at a first gaming machine and a second loan amount at a second point at a second gaming machine (6:8-53, 6:61 – 7:5, a player requests a first amount of funds at a first gaming device). Therefore, the player is provided different amounts of funding from the different gaming devices. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/Examiner, Art Unit 3715